In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                     No. 13-640V
                                Filed: October 22, 2014
                                 [Not to be published]

***********************
JEFFREY A REID                           *
                                         *
                   Petitioner,           *            Dismissal; Hep B;
v.                                       *            Multiple Sclerosis (“MS”)
                                         *
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                   Respondent.           *
***********************
Gerald L. Timmerwilke, Blickhan, Timmerwilke, Woodworth & Larson, Quincy, IL for
petitioner.
Darryl R.Wishard, U.S. Dept. of Justice, Washington, DC for respondent.

                                         DECISION1

Gowen, Special Master:

      On September 3, 2013, petitioner filed a petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program [“the Program”],2 alleging that a series

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims'
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will delete
such material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.
                                                1
of Hepatitis B vaccinations on August 5, 2008, September 13, 2009, and September 26,
2010 caused him to develop Multiple Sclerosis (“MS”). Petition at ¶¶ 4, 8. The
information in the record, however, does not show entitlement to an award under the
Program. On October 20, 2014, petitioner moved for a decision dismissing his petition.

       To receive compensation under the Program, petitioner must prove either 1) that
he suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—
corresponding to one or more of his vaccinations, or 2) that he suffered an injury that was
actually caused by a vaccine or vaccines. See §§ 13(a)(1)(A) and 11(c)(1). An
examination of the record did not uncover any evidence that petitioner suffered a “Table
Injury.” Further, the record does not contain persuasive evidence indicating that
petitioner’s alleged injury was caused by the Hepatitis B vaccine.

       Under the Act, petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical
records or by the opinion of a competent physician. § 13(a)(1). In this case, because
there are insufficient medical records supporting petitioner’s claim, a medical opinion
must be offered in support. Petitioner, however, has offered no such opinion that
supports a finding of entitlement.

      Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that he suffered a “Table Injury” or that his injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                  s/ Thomas L. Gowen
                                  Thomas L. Gowen
                                  Special Master




                                            2